ACCEPTED
                                                                                              14-15-00519-CR
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         11/3/2015 4:43:01 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                           No. 14-15-00519-CR
________________________________________________________________________
                       IN THE COURT OF APPEALS                FILED IN
                               FOR THE                 14th COURT OF APPEALS
                                                          HOUSTON, TEXAS
                FOURTEENTH SUPREME JUDICIAL DISTRICT
                                                       11/3/2015 4:43:01 PM
                              AT HOUSTON
                                                                     CHRISTOPHER A. PRINE
                                                                            Clerk
________________________________________________________________________

JONATHAN ANTHONY SIROS                     §             APPELLANT

           V.                               §

STATE OF TEXAS                              §             APPELLEE

 ______________________________________________________________________

           MOTION TO EXTEND TIME FOR FILING APPELLATE BRIEF

       COMES NOW JONATHAN ANTHONY SIROS, Appellant in the above entitled and

numbered cause and moves the court to extend the time for filing his appellate brief and in

support thereof would show the court as follows:

       Appellant was convicted of the felony of capital murder in cause number 1421961

in the 337th District Court of Harris County and assessed a punishment of imprisonment for

life in the Correctional Division, on June 5, 2015. Appeal was perfected on June 5, 2015.

Appellant’s brief was due on October 30, 2015. Counsel has been unable to complete the

brief because of a number of other trial and appellate matters. Counsel is requesting an

extension of 30 days, until December 3, 2015.

No prior extensions have been granted.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the foregoing

motion be granted.
                                                 Respectfully submitted,



                                                /s/J. Sidney Crowley
                                                 214 Morton St.
                                                Richmond, Texas 77469
                                                 281-232-8332
                                                 jcrowl@windstream.net
                                                  TBC No. 05170200
                                                ATTORNEY FOR APPELLANT



                             CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing instrument was served on the

Harris County District Attorney’s Office, this the 3rd day of November, 2015.

                                         /s/ J. Sidney Crowley




                                            2